United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0162
Issued: May 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 28, 2019 appellant filed a timely appeal from a May 8, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
OWCP’s last merit decision, dated October 23, 2018, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 8, 2018 appellant, then a 53-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that, at 10:00 a.m. that day, she sustained back and neck injuries when her
1

5 U.S.C. § 8101 et seq.

delivery vehicle was struck from behind by another mail truck, while in the performance of duty.
She stopped work at the time of the injury.
In a development letter dated May 10, 2018, OWCP notified appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence needed and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
In a May 11, 2018 attending physician’s report (Form CA-20) regarding a May 8, 2018
examination, Dr. Jacqueline Satchell, a Board-certified internist, noted treating appellant for
whiplash and back pain sustained in a May 8, 2018 employment incident. She diagnosed
cervicalgia and lumbago with sciatica. Dr. Satchell checked a box marked “no” indicating that the
diagnosed conditions were not caused or aggravated by the May 8, 2018 employment incident.
She held appellant off work through June 22, 2018 and returned her to light-duty work effective
June 23, 2018.
In a May 11, 2018 duty status report (Form CA-17), Dr. Satchell indicated that appellant
sustained cervicalgia and low back pain due to a May 8, 2018 motor vehicle accident
By decision dated June 22, 2018, OWCP accepted that the May 8, 2018 motor vehicle
accident occurred as alleged, however, it found that the medical evidence of record did not contain
a medical diagnosis due to the accepted employment incident. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
Appellant returned to full, unrestricted duty on June 26, 2018.
On July 19, 2018 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review. She subsequently submitted additional evidence.
A May 8, 2018 employing establishment accident report confirmed that appellant’s
delivery vehicle was struck from behind by a coworker’s delivery vehicle. Appellant complained
of neck and back pain and requested medical treatment.
Appellant resubmitted the May 11, 2018 Form CA-20.
In a July 12, 2018 witness statement, appellant’s coworker, O.E., confirmed that, on the
morning of May 8, 2018, a coworker struck appellant’s delivery vehicle from behind.
In a July 18, 2018 report, Dr. Satchell opined that appellant sustained a whiplash injury on
May 8, 2018 in a rear-end motor vehicle accident at work She noted that this “accident resulted
in pain and discomfort” to appellant’s neck and low back.
By decision dated October 23, 2018, an OWCP hearing representative affirmed the
June 22, 2018 decision. The hearing representative emphasized that Dr. Satchell’s assessment of
cervicalgia, neck pain, and low back pain were considered descriptions of symptoms rather than a
compensable medical diagnosis.

2

On April 2, 2019 appellant requested reconsideration. In an April 17, 2019 letter, she
contended that there were numerous witnesses to the May 8, 2018 employment incident, and that
Dr. Satchell’s reports were sufficient to establish causal relationship. Appellant submitted
additional evidence.
Appellant provided two hand-drawn, undated diagrams of the accident, and a May 9, 2018
employing establishment accident report. She submitted a different copy of Dr. Satchell’s May 11,
2018 Form CA-20 report noting findings of a whiplash injury with neck and back pain.
Dr. Satchell diagnosed cervicalgia, neck and back pain, and preexisting sprain of ligaments of
cervical spine (ICD code S13.4). She checked a box marked “yes” indicating that appellant’s
lumbago with sciatica (ICD code M54.41) and cervicalgia (M54.2) were causally related to the
May 8, 2018 employment incident. Appellant also resubmitted copies of documents previously of
record.
By decision dated May 8, 2019, OWCP denied appellant’s request for reconsideration of
the merits of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his or her own motion or on application.2
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.3
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.4 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.5 If the request is timely, but fails to meet at least one

2

Id. at § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

3

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
4
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
5

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

3

of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.6
In support of a request for reconsideration, a claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.7 He or she needs only to submit
relevant, pertinent evidence not previously considered by OWCP.8 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP properly
applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.9
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On April 2, 2019 appellant requested reconsideration of OWCP’s October 23, 2018
decision denying her traumatic injury claim because the medical evidence of record did not contain
a diagnosis causally related to the accepted May 9, 2018 employment incident. In support of her
request, she submitted an updated version of Dr. Satchell’s May 11, 2018 report. The Board finds
that this updated version of the report constitutes relevant and pertinent new evidence in support
of the claim. The updated form included the diagnosis code for a preexisting condition and
checked the box marked “yes” indicating that the employment incident was related to the
diagnosed condition. The Board has held that in support of a request for reconsideration an
appellant is not required to submit all evidence necessary to discharge his or her burden of proof.
He or she need only submit relevant and pertinent evidence not previously considered by OWCP.10
The Board finds that the updated report constitutes pertinent new and relevant evidence, which
directly addresses the issue of causal relationship.11 Appellant’s request for reconsideration
therefore met the third standard for obtaining merit review of her case under 20 C.F.R.
§ 10.606(b)(3). Accordingly, she is entitled to a merit review.
The Board will set aside OWCP’s May 8, 2019 decision denying appellant’s request for
reconsideration and will remand the case for a merit review. After any necessary further
development, OWCP shall issue an appropriate decision.

6

Id. at § 10.608(b); L.C., Docket No. 18-0787 (issued September 26, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).
7

See S.F., Docket No. 18-0516 (issued February 21, 2020); P.L., Docket No. 18-1145 (issued January 4, 2019);
Helen E. Tschantz, 39 ECAB 1382 (1988).
8

S.S., Docket No. 18-0647 (issued October 15, 2018).

9

P.L., supra note 7; Annette Louise, 54 ECAB 783 (2003).

10

See T.K., Docket No. 19-1700 (issued April 30, 2020); Helen E. Tschantz, 39 ECAB 1382 (1988).

11

See H.D., Docket No. 18-0865 (issued February 10, 2020).

4

CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: May 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

